Title: To John Adams from M. Baraux, 21 March 1782
From: Baraux, M.
To: Adams, John



Antwerp 21 March 1782
Your Excelence 

Being appointed Director of the Imperial priviledged trade Compagnÿ of Trieste and Fiume and almost ready to Set out for the first place where my residence will be, I take the liberty to apply to Your Protection in order to obtain an extensive list of the best Merchands in the different towns of America, with whose the Companÿ Could guet into a reciprocal advantageous connection; I dare flatter my Self, with the Smiling hope, that Your Excelence will be So Kind to grand me that favour.1 I have the honour to present my most dutiful Services and to be with Respect of Your Excelence The most obedient and Humble Servant

Baraux Directeur de La Compaignie Impérial et Roÿale Privilegiée de Trieste & Fiume

